Plaintiff in error has appealed from an order denying the confirmation of sale in a foreclosure proceeding. On the 23rd day of February, 1940, plaintiff in error filed brief, and the authorities cited therein reasonably support the allegations of error. No brief has been filed by the defendant in error and no excuse has been offered for such failure. As stated in Watkins v. Holcombe, 170 Okla. 513, 41 P.2d 59, it is not the duty of the court to search the record for some theory upon which to sustain the judgment. The cause is reversed and remanded, with directions to set aside the order denying the confirmation of sale and to enter an order confirming the sale.
BAYLESS, C. J., and RILEY, OSBORN, GIBSON, and DAVISON, JJ., concur.